REASONS FOR ALLOWANCE

Claims have been indicated as allowable in the previous communication mailed out on July 28, 2021. Reasons for allowance from the July 28, 2021 communication is presented below. 
During the search of the prior art, Kawazoe et al. (JP 201216491, cited in IDS) and Nakashima et al. (U.S.  PGPub. No. 2014/0081116, see IDS) were found to be pertinent to the claimed invention. Both references disclose an electrode for recording an electroencephalogram specifically having a cavity comprising a electrolyte retaining member for long-term monitoring (Kawazoe, gel 122 in Fig. 1; Nakashima, liquid retaining member 201 in Fig. 1). However, these references fail to disclose, suggest or teach the combination of structures as claimed in independent claims 1, 11, and 13. Specifically, Kawazoe and Nakashima references fail to provide for an outer membrane forming an electrode contact surface having a plurality of fine holes and holes that are larger than the fine holes as required in independent claims 1 and 13 or an inner membrane having a plurality of holes that is located inside the electrode body and divides the internal space into a catalysis space and a measuring space as required in independent claim 11. 
Fan (U.S. PGPub. No. 2017/0135596) is the closest prior art. Fan discloses a semi-dry electrode for recording an electroencephalogram (see Figs.  1-11) comprising an outer membrane (bottom surface of the body 3.1); an electrode body (side walls of the body 3.1) that is connected to an edge of the outer membrane and forms an internal space into which an electrolyte solution is filled (cavity 3 comprises electrolyte); and an electrical conductor sensor located inside the electrode body (electrically conductive material coupled to wire 6, [0026]); and the outer membrane has a plurality of holes (mounting holes holding the porous column 4, [0053]).
However, Fan fails to disclose that the outer membrane is the electrode contact surface since the distal end of the porous columns (4) being the working end in contact with a scalp of a subject ([0050]) as required in independent claims 1 and 13 or an inner membrane having a plurality of holes that is located inside the electrode body and divides the internal space into a catalysis space and a measuring space as required in independent claim 11. Accordingly, claims 2-10, 12, and 14-16 are allowable as being dependent on independent claims 1, 11 or 13. 
Claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        1/4/2022